Exhibit 10.2

FORM OF COMPENSATION CLAWBACK POLICY
ACKNOWLEDGEMENT AND AGREEMENT

This Compensation Clawback Policy Acknowledgement and Agreement (this
“Agreement”) is entered into as of the 31st day of December, 2009, between
Jo-Ann Stores, Inc. (the “Corporation”) and      (the “Executive”).

Recitals:

WHEREAS, the Executive is an “executive officer” of the Corporation as defined
in Rule 3b-7 under the Securities Exchange Act of 1934, as amended;

WHEREAS, the Corporation’s Board of Directors has adopted the Jo-Ann Stores,
Inc. Compensation Clawback Policy (the “Policy”); and

WHEREAS, in consideration of, and as a condition to the receipt of, future
annual cash and equity-based awards, performance-based compensation and other
forms of cash or equity compensation made under the Corporation’s 2008 Incentive
Compensation Plan or any other incentive compensation plan of the Corporation
(collectively, the “Awards”), the Executive and the Corporation are entering
into this Agreement.

Agreement:

NOW, THEREFORE, the Corporation and the Executive hereby agree as follows:

1. The Executive acknowledges receipt of the Policy, a copy of which is attached
hereto as Annex A and is hereby incorporated into this Agreement by reference.
The Executive has read and understands the Policy and has had the opportunity to
ask questions to the Corporation regarding the Policy.

2. The Executive hereby acknowledges and agrees that the Policy shall apply to
any annual incentives, equity-based awards (including, without limitation,
performance-based restricted stock units, time-based restricted stock units and
stock options) and other performance-based awards granted on or after January 1,
2010 (collectively, the “Compensation”), and all such Compensation shall be
subject to repayment or forfeiture under the Policy.

3. Any applicable award agreement or other document setting forth the terms and
conditions of any annual incentive or equity-based award granted to the
Executive on or after January 1, 2010 shall be deemed to include the
restrictions imposed by the Policy and incorporate it by reference. In the event
of any inconsistency between the provisions of this Policy and the applicable
award agreement or other document setting forth the terms and conditions of any
annual incentive or equity-based award granted to the Executive, the terms of
this Policy shall govern.

4. The repayment or forfeiture of Compensation pursuant to the Policy and this
Agreement shall not in any way limit or affect the Corporation’s right to pursue
disciplinary action or dismissal, take legal action or pursue any other
available remedies available to the Corporation. This Agreement and the Policy
shall not replace, and shall be in addition to, any rights of the Corporation to
recover Compensation from its executive officers under applicable laws and
regulations, including but not limited to the Sarbanes-Oxley Act of 2002.

5. The Executive acknowledges that the Executive’s execution of this Agreement
is in consideration of, and is a condition to, the receipt by the Executive of
future Awards from the Corporation; provided, however, that nothing in this
Agreement shall be deemed to obligate the Corporation to make any Awards to the
Executive in the future.

6. This Agreement may be executed in two or more counterparts, and by facsimile
or electronic transmission, each of which will be deemed to be an original but
all of which, taken together, shall constitute one and the same Agreement.

7. To the extent not preempted by federal law, this Agreement shall be governed
by and construed in accordance with the laws of the State of Ohio, without
reference to principles of conflict of laws. No modifications or amendments of
the terms of this Agreement shall be effective unless in writing and signed by
the parties or their respective duly authorized agents. This Agreement and the
Policy shall survive and continue in full force in accordance its their terms
notwithstanding any termination of the Executive’s employment with the
Corporation and its affiliates. The provisions of this Agreement shall inure to
the benefit of, and be binding upon, the successors, administrators, heirs,
legal representatives and assigns of the Executive, and the successors and
assigns of the Corporation.

8. The Executive acknowledges and agrees that neither the Corporation’s adoption
of the Policy nor the execution of this Agreement shall constitute “Good Reason”
to terminate his employment within the meaning of the employment agreement
between the Executive and the Corporation dated as of       , as the same may be
amended from time-to-time.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

JO-ANN STORES, INC.

      

     
By:
Title:
  David B. Goldston
Secretary

[EXECUTIVE OFFICER]

      

ANNEX A
JO-ANN STORES, INC.
COMPENSATION CLAWBACK POLICY

The following policy is effective with respect to annual incentives,
equity-based awards and other performance-based compensation granted on or after
January 1, 2010.

Each executive officer shall repay or forfeit, to the fullest extent permitted
by law, any annual incentive or other performance-based compensation received by
him or her if:



  •   the payment, grant or vesting of such compensation was based on the
achievement of financial results that were subsequently the subject of a
restatement of the Corporation’s financial statements filed with the Securities
and Exchange Commission, or the amount of the award was based upon the
achievement of metrics which subsequently were determined to have been
overstated,  



  •   the Board determines in its sole discretion, exercised in good faith, that
the executive officer engaged in fraud or misconduct that caused or contributed
to the need for the restatement or caused or contributed to the overstatement of
the metrics,  



  •   the amount of the compensation that would have been received by the
executive officer had the financial results been properly reported, or the
achievement of the metrics been properly stated, would have been lower than the
amount actually received, and  



  •   the Board determines in its sole discretion that it is in the best
interests of the Corporation and its stockholders for the executive officer to
repay or forfeit all or any portion of the compensation.  

In addition, if the Board determines that this policy applies to an executive
officer, then in addition to the above provisions, the executive officer shall,
to the fullest extent permitted by law: (i) forfeit any outstanding equity-based
awards, to the extent determined by the Board, and (ii) repay the amount or
forfeit the stock received upon settlement of any time-based equity award, stock
option or any other equity-based award, to the extent determined by the Board.

The Board, acting solely by the independent directors as identified under the
applicable exchange listing standards, shall have full and final authority to
make all determinations under this policy, including without limitation whether
the policy applies and if so, the amount of compensation to be repaid or
forfeited by the executive officer. All determinations and decisions made by the
Board pursuant to the provisions of this policy shall be final, conclusive and
binding on all persons, including the Corporation, its affiliates, its
stockholders and employees.

From and after January 1, 2010, each executive officer annually shall execute an
agreement to be bound by the terms of this policy, and each award agreement or
other document setting forth the terms and conditions of any annual incentive,
equity-based award or other performance-based award granted to an executive
officer shall include a provision incorporating the requirements of this policy.
The remedy specified in this policy shall not be exclusive and shall be in
addition to every other right or remedy at law or in equity that may be
available to the Corporation.

